 

Amendment to the “Letter of Intent” from Beacon Global Partners, LLC; dated
April 1, 2014 and executed by Davis, Bianco, Miller and Starr collectively on
April 2, 2014.

 

The parties (Davis, Bianco, Miller and Starr) collectively agree to amend the
“Letter of Intent”, and intend for the following understanding regarding the
Board of Directors to be included in the Letter of Intent and any formal binding
agreements that follow without condition.

 

  1) “The Board of directors will consist of Davis, Bianco, Miller and Starr.
Davis’ vote on the Board of Directors will account for 30%, Bianco’s vote will
account for 30%, Millers vote will account for 20% and Starr’s vote will account
for 20%.         2) Collectively, Davis and Bianco will maintain 60% voting
majority on the Board of Directors until BGP, LLC is able to close or the
“Letter of Intent” terminates, whichever comes first.         3) Collectively,
Miller and Starr will hold 40% of the minority vote         4) In the event
something should happen to Davis, his vote in entirety shall pass uninterrupted
to Bianco with all rights, and this notice shall serve as power of attorney for
executing such and Bianco shall have the right without condition to vote on
behalf of Davis. In the event something should happen to Bianco, his vote in
entirety shall pass uninterrupted to Davis with all rights, and this notice
shall serve as power of attorney for executing such and Davis shall have the
right without condition to vote on behalf of Bianco.         5) In the event
something should happen to Miller, his vote in entirety shall pass uninterrupted
to Starr with all rights, and this notice shall serve as power of attorney for
executing such and Starr shall have the right without condition to vote on
behalf of Miller. In the event something should happen to Starr, his vote in
entirety shall pass uninterrupted to Miller with all rights, and this notice
shall serve as power of attorney for executing such and Miller shall have the
right without condition to vote on behalf of Starr.         6) Any future Board
Members will serve for a term limit not to exceed three years, or until closing,
whichever comes first.         7) This understanding shall not change, and will
be included in any future agreement.         8) No other changes to the Letter
of Intent are implied or follow.

 

 

 

 

We agree and affix our signatures

 

  FOR THE COMPANY DATE 4/8/2014           CFO DATE 4/8/2014                    
DATE 4/8/2014                     DATE 4/8/2014

 



 

 

 